Case 2:18-cv-12567-PDB-EAS ECF No. 56, PageID.2117 Filed 08/31/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

TERESA HARWOOD,
                                                    Case No. 18-cv-12567
                   Plaintiff,
v.                                                  Paul D. Borman
                                                    United States District Judge
NORTH AMERICAN BANCARD LLC,
and MARC GARDNER,                                   Elizabeth A. Stafford
                                                    United States Magistrate Judge
               Defendants.
___________________________________/

                 ORDER ON JOINT FINAL PRETRIAL ORDER
      The parties are reminded of the following language from the Scheduling

Order issued in this case:

      In advance of filing any motion in limine, the parties must meet and
      confer regarding the merits of each and every potential motion in
      limine and attempt to resolve issues with stipulations where possible.
      Each motion in limine that is filed with the Court must indicate that
      such a meet and confer has taken place and that the parties were
      absolutely unable to resolve the contested issue without intervention
      of the Court.

(ECF No. 17, Scheduling Order PgID 92–93 (emphasis added).)

      The parties have the same obligation to meet, confer, and make a good faith

effort to resolve every anticipated objection listed in their Joint Final Pretrial

Order. If, after that conference, there are remaining disputes, the parties may file

additional motions in limine that contain specific legal arguments, with citations to
Case 2:18-cv-12567-PDB-EAS ECF No. 56, PageID.2118 Filed 08/31/20 Page 2 of 2




and explications of supporting case law and not just bare citations to the Federal

Rules of Evidence.

IT IS SO ORDERED.



Dated: August 31, 2020                      s/Paul D. Borman
                                            Paul D. Borman
                                            United States District Judge




                                           2
